1.  Applicant's amendment, filed 12/28/2021, is acknowledged.

2.  Claims 1, 3-12, 15-28, 30-58 are pending and under examination.

3.  The Terminal Disclaimer, filed 12/06/2021, is sufficient to overcome the NS-ODP rejection over the copending application 19943107.

4.  Claim 1 is objected to because the recitation of “HCDRs to” in line 4 appears to be remnant of the previous claim language.
 
5.  In view of the amendment filed on 10/06/2021, only the following rejections are remained.	

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.  Claims 11-12 and 39-42  stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 10/06/2021.

Applicant’s arguments, filed 12/28/2021 have been fully considered, but have not been found convincing.

Applicant submits that the claimed genus of the antibodies share a substantial structural feature (six CDRs which defined the antibody paratope).

Contrary to Applicant assertions claims 11-12 and 39-42  encompass a genus of anti-SEMA4D antibodies comprising less than the required 6 CDRs, three CDRs form the VH and three CDRs from the VL.  Claims 39-42 encompass a genus of polynucleotides encoding a genus of anti-SEMA4D antibody subunits, VH fragments and/or VL fragments.  The antibody subunits, VH fragments and/or VL fragments do not comprise all the required CDRs as applicant argued. The claimed antibody subunits, VH fragments and/or VL fragments encompass one, two or three CDR(s), one, two, three or four framework(s) or combination thereof. 

Applicant submits that the Examiner asserts that claims 39-42, which are directed in part to subunits of the claimed antibodies, are not supported by the specification because there is no demonstration in the specification that the subunits bind to SEMA4D. However, claim 39 (from 

However, claim 39 recites polynucleotides comprising one or more nucleic acid sequences encoding the antibody or fragment thereof of claim 1 or a subunit thereof.  It is not clear what is the difference between the fragment thereof and the subunit thereof.  The only subunits recited in claim 1 are the VH/VL CDRs, no other subunits are recited in claim 1.  The subunits encompass one, two, three, four, five or six CDRs.  Such subunits and fragments do not have the claimed function of binding to SEMA4D, neutralizing SEMA4D and treating autoimmune, inflammatory, neuroinflammatory, neurodegenerative or cancer as claimed. The specification fails to show D2517 functional VH/VL subunits/fragments that bind to SEMA4D.  

8.  Claims 50-55 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating breast cancer expressing SEMA4D with anti-SEMA4D antibody comprising the VH CDRs of SEQ ID NOs: 2-4 and VL CDRs of SEQ ID NOs: 6-8 or the VH of SEQ ID NO: 1 and the VL of SEQ ID NO: 5, does not reasonably provide enablement for the methods recited in claims 49-55.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims for the same reasons set forth in the previous Office Action mailed 10/06/2021.

Applicant’s arguments, filed 12/28/2021 have been fully considered, but have not been found convincing.
Applicant argues that in regard to claims 50-55, it is respectfully submitted that the claimed method of neutralizing SEMA4D in a human subject by administering the claimed antibody is enabled by the disclosure of the instant specification. Example 3 demonstrates that the claimed antibodies block SEMAA4D binding to its receptor thereby neutralizing SEMA4D activity. Example 4 demonstrates that the claimed antibodies function as predicted in vivo, e.g., the antibody blocks SEMA4D binding to its receptor in breast tumor cells, resulting in tumor regression in an animal model of the disease. Thus, the method of claim 50 is enabled by the instant specification.
However, Example 3 of the specification is limited to D2517 blocking of SEMA4D to Plexin B1 receptor.  However, the SEMA4D interacts with multiple receptors including Plexin-B1, Plexin-B2 and CD72.  The specification fails to show that the all these SEMA4D receptors.  It is noted that PlexinB1 is mainly expressed on endothelial cells and epithelial cells, CD72 is expressed on immune cells and Plexin B2 and Plexin C1is expressed on damaged-keratinocytes.  Regarding Example 4, the Office Action indicated that the specification is enabled for a method of treating 
Claims 51-55 are directed to a method of neutralizing SEMA4d in a human subject in need of treatment of any of various autoimmune disorders, inflammatory disorders, cancer, neuroinflammatory disorders, and neurodegenerative disorders. It is respectfully submitted that the claimed antibodies function in these subsets of human subjects to neutralize SEMA4D, as is demonstrated to occur in Examples 3 and 4.
However, the term “the human subject in need of treatment” would raise the issue of treating each and every disease recited in the genus of the diseases/disorder with the claimed antibodies, rather than just neutralizing SEMA4D in those diseases/disorder.  If Applicant is intended to just neutralize the SEQMA4D in a subject having automimmune/inflammatory/cancer/ neuroinflammatory/ neurodegenerative disease/disorder then it is suggested that claim 51 be changed to replace the recitation of “the human subject is in need of treatment for” with “the human subject has” to overcome the rejection.

  
9.  No claim is allowed.

10 .  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 26, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644